Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Claims 295, 299-300, 302-310, and 312-318 are generic to or drawn to multiple cancers.  Elect one by tissue of origin.  If it is breast cancer, then elect one type from claim 313 as well.  For any election, state whether or not it is metastatic.
Claims 295, 299-300, 302-310, and 312-318 are generic to or drawn to administration of peptide or polynucleotides encoding the same. Elect either peptide or nucleotide for further examination. If nucleotide is elected, then select DNA or mRNA.
Claims 295, 299-300, 302-310, and 312-318 are generic to or drawn to multiple subjects/patients described by HLA allele.  Elect one allele for further examination.
Claims 295, 299-300, 302-310, and 312-318 are generic to or drawn to administration of one or more neoepitopes defined by sequence.  Elect the number of 
Claims 295, 299-300, 302-310, and 312-318 are generic to or drawn to administering additional reagents such as immune checkpoint inhibitors.  Elect whether or not to administer additional reagents.  Elect the type of each reagent.  Also, elect a species of each type to administer.  For example, one could elect administration of immune checkpoint inhibitor and anti-PD1 antibody as the species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.
The inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because they do not share the same or corresponding technical feature.  Such a feature would be a method that treats a specific patient type, such as by allele type and with one common neoepitope sequence.  The 
One could view the claims more generically than they are written and say that all claims require treating cancer with a T cell antigen derived from GATA3.  However, in this case, the species lack unity of invention because this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fritsch (US2018/0153975, priority to 05/20/2015).  Fritsch teaches recurrent mutations for cancer subtype specific immunogenic compositions (0770).  These are presented in their Table 9 which teaches on page 87 several peptides from GATA3 and states they are presented by HLAs and are relevant to breast cancer (Pg. 87).  They teach a pharmaceutical composition comprising a plurality of neoantigenic peptides and a carrier wherein the peptide is capable of eliciting an immune response against a tumor present in at least 5% of subjects in a population suffering from cancer (Abstract).  Thus, Fritsch clearly renders obvious to one of ordinary skill in this art a method of treating breast cancer via administration of the peptides of Table 9 from GATA3, which would predictably generate immune responses against the breast cancer in a patient.  This would treat the patient.  Thus, the reference clearly renders obvious the broad yet unifying technical feature discussed above, leaving unity broken and the claim subject to this election requirement.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642